Citation Nr: 0624567	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine, and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 24, 
1980 to August 5, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a petition to reopen a 
claim for service connection for degenerative disc disease of 
the lumbar spine.  

The veteran testified before the undersigned at a June 2005 
hearing at the St. Petersburg RO.  A transcript has been 
associated with the file.  

The veteran submitted additional evidence at the June 2005 
hearing, accompanied by a waiver of initial RO consideration.  
The Board may proceed to consider the case. 

The issue of service connection for degenerative disc disease 
of the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1997 Board decision denied a claim for service 
connection for degenerative disc disease of the lumbar spine, 
finding that the disease was first shown many years after 
service and is not shown to be related to service or injury 
sustained therein.  


2.  Evidence received since the May 1997 Board decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
specifically a medical opinion purporting to link the 
veteran's disability to an in-service injury.  


CONCLUSIONS OF LAW

1.  The May 1997 Board decision, denying the claim of service 
connection for degenerative disc disease of the spine is 
final.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  New and material evidence has been received, and the 
claim of service connection for degenerative disc disease of 
the spine may be reopened.  38 U.S.C. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the petition to reopen the claim for service connection 
for degenerative disc disease of the lumbar spine is granted, 
as discussed below, the Board finds that any error related to 
the Veterans Claims Assistance Act on the claim was not 
prejudicial to the veteran.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO opened a claim for service connection for degenerative 
disc disease of the lumbar spine in June 1988, on receipt of 
a statement from the veteran indicating that she had the 
disease and considered it to be an aspect of her previously 
service connected lumbosacral strain.  Following lengthy 
litigation, the claim was denied by a May 1997 Board 
decision, on the grounds that the disease had not appeared 
within one year of service, nor did the evidence show it to 
be related to service.  The Board decision is final.  
38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  The 
current standard for "new and material" evidence was 
incorporated into the amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) and only apply to claims to 
reopen a finally-decided claim received on and after August 
29, 2001.  The veteran submitted medical treatment records in 
June 2001 in support of a claim for an increased rating for 
her service connected lumbosacral strain.  The RO treated 
this as a petition to reopen her claim for service connection 
for degenerative disc disease of the lumbar spine, in 
addition to the claim for an increased rating.  This claim 
was denied in a March 2002 rating decision.  The veteran then 
submitted a statement in July 2002 that the RO accepted as a 
new claim to reopen, but which, considered in the light most 
favorable to the veteran, can reasonably be construed as a 
Notice of Disagreement with the denial a few months earlier.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  


The veteran submitted the opinion of Dr. G. in December 2003.  
The opinion indicated that the doctor believed, after 
treating the veteran, that her degenerative disc disease was 
related to an in-service injury, the same injury underlying 
the veteran's previously service connected lumbosacral 
strain.  Presuming the credibility of this statement, the new 
evidence at least "contribute[s] to a more complete picture 
of the circumstances surrounding the origin" of the 
veteran's disorder, to include the issue of whether it is, in 
fact, related to her military service.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

New and material evidence has been received, and the claim 
for service connection for degenerative disc disease of the 
lumbar spine may be reopened.  However, the Board cannot, at 
this point, adjudicate the reopened claim.  This is detailed 
in the REMAND below.  


ORDER

The appeal to reopen a claim of service connection for 
degenerative disc disease of the lumbar spine is granted. 


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim to ensure that the veteran 
has been afforded every possible consideration of her claim.  

Because the veteran's petition to reopen this claim was 
denied on each occasion, the claim has not yet been 
adjudicated by the RO on the merits.  The RO must be given 
the opportunity to consider this issue in the first instance 
to ensure that the veteran is not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).


The RO has obtained the veteran's medical records from the VA 
Medical Center at Bay Pines covering treatment until early 
2005, but the veteran testified that she continues to receive 
regular treatment at that facility.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for additional VA medical records 
must be made since it appears the evidence is not currently 
complete.  

The Board concludes VA has a further duty to assist the 
veteran by providing a VA examination with a medical opinion 
as to the etiology of the current degenerative disc disease.  
As noted above, a private physician has concluded that there 
is a relationship between this condition and injury sustained 
in service.  Although several opinions were obtained in 
conjunction with the initial claim, the last opinion that 
included a thorough review of the file was rendered 
approximately 10 years ago.  Considering the length of time 
that has passed and the extensive treatment the veteran has 
received since then, it is reasonable to obtain another 
opinion as to whether she, in fact, has disc disease that is 
related to her military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Bay Pines 
for treatment for back problems from 
January 2005 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  After obtaining the above-referenced 
VA records, to the extent available, 
refer the veteran's claims file to a VA 
physician.  The claims file should be 
reviewed for the purpose of providing an 
opinion as to the relationship between 
the veteran's disc disease and in-service 
injury.  If the examiner determines a 
contemporaneous examination of the 
veteran would be helpful in providing 
this opinion, that should be scheduled.  

Although the physician should review the 
entire file, attention is directed to the 
following:
*	April 1994 letter by Dr. J.K.,
*	A March 1995 opinion by Dr. T.M.;
*	Report of June 1996 VA examination; 
and
*	November 2003 report by Dr. R.G.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has degenerative 
disc disease that is at least as likely 
as not  related to disease or injury 
incurred during service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
veteran and her representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  His cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


